Cassoday, J.
Independent of ob. 314, Laws of 1883, we are inclined to think that the circuit court for Green Lake county had the jurisdiction, and hence the authority, to make the order of April 30, 1883, changing the venue from that court to the circuit court for Winnebago county. The cause had once been tried in the circuit court for Green Lake county, and the verdict in favor of the plaintiff set aside, and a new trial ordered by the judge of that court. The judge of that court, therefore, necessarily knew of his own knowledge whether there was good ground' for removing the cause from that county by reason of the prejudice of the people living therein, under subd. 2, sec. 2622, N. S. That he had the right to baso his action upon such knowledge, at least in part, has often been held by this court. Cartright v. Town of Belmont, 58 Wis., 377; Ross v. Hanchett, 52 Wis., 496, 497, and cases there cited. We must assume that the circuit court for Green Lake county, and the presiding judge thereof, was, at the time of making the order of April 30, 1883, satisfied that there was good reason for believing that an impartial trial could not be had in that county.
The- granting of the application to remove the cause, April 30, 1883, was, under the circumstances, within the sound discretion of the court in which the action was then pending, and hence its determination of the question would not be disturbed unless there had been an abuse of discretion, even upon a direct appeal. Ross v. Hanchett, supra. But here the order was annulled and set aside by another and different court more than three months and a half after written notice of its entry had been given, and when there *453was no longer any right to appeal therefrom. The order of nullification, being made by the circuit court for Winnebago county, was clearly not made by and at the same term of the circuit court of Green Lake county at which the order of April 30, 1883, was made and entered. Certainly the order of nullification made September 22, 1883, cannot be sustained, unless it be on the theory that the order of April 30,1883, was not only irregular, but absolutely null and void. Being unable to so hold, for the reasons given, the order of the circuit court is reversed, and the cause is remanded .for further proceedings according to law.
By the Court.— Ordered accordingly.